Citation Nr: 0011418	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include arthritis.  

2.  Entitlement to service connection for a bilateral 
shoulder disability, to include arthritis.  

3.  Entitlement to service connection for an injury to the 
left medial nerve, a residual of a fragment wound.  

4.  Entitlement to service connection for arthritis of the 
cervical spine.  

5.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound, upper left arm, Muscle Group V, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for a shell 
fragment wound scar of the right upper arm, currently 
evaluated as 20 percent disabling.  

7.  Entitlement to an increased evaluation for a shell 
fragment wound scar of the right thigh, currently evaluated 
as 10 percent disabling.  

8.  Entitlement to an increased evaluation for a shell 
fragment wound scar of the left knee (now referred to as the 
left thigh), currently evaluated as 10 percent disabling.  

9.  Entitlement to a compensable evaluation for the residuals 
of a skull fracture at the ethmoid air cell.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  One of the matters the Board must 
address is which issue or issues are properly before it at 
this time.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

In March 1996, the Board addressed ten issues raised by the 
veteran.  Those issues included:  (1) Entitlement to service 
connection for bilateral hearing loss; (2) entitlement to 
service connection for a left knee disability, to include 
arthritis; (3) entitlement to service connection for a 
bilateral shoulder disability, to include arthritis; (4) 
entitlement to service connection for an injury to the left 
medial nerve, a residual of a fragment wound; (5) entitlement 
to service connection for arthritis of the cervical spine; 
(6) entitlement to an increased evaluation for the residuals 
of a shell fragment wound, upper left arm, Muscle Group V, 
evaluated as 10 percent disabling; (7) entitlement to a 
compensable evaluation for a shell fragment wound scar of the 
right upper arm; (8) entitlement to a compensable evaluation 
for a shell fragment wound scar of the right thigh; (9) 
entitlement to a compensable evaluation for a shell fragment 
wound scar, left knee; and (10) entitlement to a compensable 
evaluation for the residuals of a skull fracture at the 
ethmoid air cell.  In March 1996, the Board granted service 
connection for right ear hearing loss.  Service connection 
for hearing loss of the left ear was denied.  Accordingly, 
the issue of service connection for bilateral hearing loss is 
not before the Board at this time.  See Grantham v. Brown, 
114 Fed. 3d 1156 (Fed. Cir. 1997).  

In a March 1997 rating determination, several of the service-
connected disabilities were granted increased compensation.  
The shrapnel wound to the right upper arm was found to be 20 
percent disabling, the shrapnel wound to the left thigh 
(formerly rated as the left knee), was found to be 10 percent 
disabling, the shrapnel wound to the right thigh was found to 
be 10 percent disabling, the shrapnel wound to the left upper 
arm (minor) was found to be 10 percent disabling, and the 
service-connected right ear hearing loss and status post 
fracture at the ethmoid air cell were found to be 
noncompensable.  The veteran was also service connected for 
tinnitus.  However, this disability was also found to be 
noncompensable.  

The veteran has not indicated that he is in dispute with 
these new rating determinations.  However, in AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that in a claim for an original increased 
rating the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  
Accordingly, the Board must address these issues at this 
time.  

In written argument prepared by the veteran's representative 
in March and April 2000, it appears that the veteran's 
representative is raising additional claims, including an 
increased evaluation for the service-connected right ear 
hearing loss and tinnitus.  However, for reasons that are 
above, this issue is not before the Board at this time.  If 
the veteran or his representative is in dispute with this 
determination, they must first seek redress through the RO.  


FINDINGS OF FACT

1.  In June 1998, the RO contacted the veteran and requested 
additional information regarding the claims before the Board 
at this time.  No response was received from the veteran.  

2.  Following proper notification, the veteran failed to 
attend a VA evaluation in order to address issues raised by 
the Board within its March 1996 remand.  Neither the veteran 
nor his representative have provided the VA with a reason for 
the veteran's failure to attend this evaluation.  

3.  In February 1999, the RO directly contacted the veteran 
and provided the veteran with the opportunity to reschedule 
his examination if he had good cause for not reporting for 
the previously scheduled examination.  The veteran did not 
respond to this communication.  

4.  In September 1999, the RO issued a Supplemental Statement 
of the Case that provided the veteran with the pertinent 
regulations regarding the consequences of his failure to 
report for a VA examination.  The veteran did not respond to 
the September 1999 Supplemental Statement of the Case.  

5.  The claims of entitlement to service connection for a 
left knee disability, a bilateral shoulder disability, 
service connection for an injury to the left medial nerve, 
and entitlement to service connection for arthritis of the 
cervical spine, are not meritorious on their own or capable 
of substantiation.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to an increased evaluation for 
the residuals of a shell fragment wound to the left upper 
arm, Muscle Group V, a shell fragment wound scar of the right 
upper arm, a shell fragment wound scar of the right thigh, a 
shell fragment wound scar of the left thigh (previously 
referred to as the left knee), and the residuals of a skull 
fracture at the ethmoid air cell are denied.  38 C.F.R. 
§ 3.655(b) (1999).  

2.  The claims of entitlement to service connection for 
bilateral hearing loss, a left knee disability, a bilateral 
shoulder disability, a left medial nerve disability, and 
service connection for arthritis of the cervical spine are 
denied.  38 U.S.C.A. § 5107(a) (West 1991).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate that multiple fragments on 
the face and all extremities wounded the veteran.  Left 
median nerve palsy without artery involvement was noted.  
Physical evaluation in an April 1968 hospitalization revealed 
a small hemorrhage remaining in the right eye.  There was a 
small piece of metal very superficially remaining on the 
cornea of the right eye medially.  Examination of the 
extremities revealed healed suture wounds over the left 
medial and interior upper arm, the right lateral arm over the 
deltoid, the right anterior and lateral mid thigh, and the 
left anterior suprapatella area.  There was a left median 
nerve neurapraxia present.  

In his March 1969 discharge evaluation, the veteran's scars 
were cited.  It was also noted that the veteran had left 
median nerve neuropathy that was partially resolving, with 
some residual strength lost.  At this time, no reference was 
made to arthritis, a bilateral shoulder disability, or a 
cervical spine disability.  The veteran was discharged from 
active service in March 1969.  

The veteran filed his initial claim for VA compensation in 
December 1991.  In December 1991, the RO contacted the 
veteran and requested medical records regarding the claimed 
disabilities since his discharge from active service.  No 
direct response was received from the veteran.  At a VA 
examination in January 1992, the examiner noted that the 
veteran stood erect with normal alignment of the entire 
spine.  Degenerative changes of the cervical spine were 
found.  X-ray studies of the shoulders revealed 
osteoarthritis.  Nerve damage to the left arm with numbness 
of the left hand was also noted.  However, the evaluator did 
not associate these conditions with the veteran's active 
service.  

In his September 1992 notice of disagreement, the veteran 
contended that he should be awarded service connection for 
multiple disabilities, including arthritis of the knees, 
bilateral shoulders, hands, arthritis of the neck, and for 
median nerve damage.  The veteran made reference to no health 
care provider who had treated him for these conditions since 
his discharge from active service.  

At a hearing held before a hearing officer at the RO in March 
1993, the veteran testified that he had no physical at the 
time of his discharge from active service.  He indicated the 
last physical he had was one year prior to his discharge 
after being wounded in Vietnam.  It was indicated that an 
enemy mortar round which fell very close to him had injured 
him.  The veteran primarily noted the scars associated with 
this injury.  With regard to his arthritis condition, he 
contended that he was actually aware of this problem only 
several years ago.  When asked why he feels that his 
arthritis would be related to service, the veteran responded 
that he had been told that arthritis comes from an injury.  
At this time, he did not indicate who had informed him that 
arthritis comes from his injury.  He appears to indicate that 
he has arthritis in only the left knee.  Regarding his nerve 
problems, the veteran indicated that he did not have a 
problem with this disability during his employment following 
active service.  The veteran appears to note only a single 
incident of neck pain.  

In March 1996, the Board allowed the claim of entitlement to 
service connection for hearing loss involving the right ear.  
Service connection for hearing loss in the left ear was 
denied.  The Board noted that a review of the service records 
indicated that medical records regarding the veteran's 
treatment in Vietnam and subsequently in Japan for multiple 
shell fragment wounds were not of record.  It was the Board's 
opinion that an additional attempt should be made to obtain 
these records.  It was also indicated that since the 
veteran's most recent VA examination in 1992, he had 
indicated that he was receiving medical treatment at a VA 
Medical Center (VAMC) for joint problems and neurological 
problems relative to his left arm.  It was indicated that 
these records were not on file.  It was also noted that an 
additional VA examination would be required in order to meet 
the requirements of the Court's determination in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additional VA evaluations 
were scheduled in order to determine the nature and extent of 
the veteran's service-connected disabilities, as well as to 
determine the etiology of the claimed service-connected 
disabilities.  

In April 1996, at the request of the Board, the RO again 
contacted the veteran and requested the names and addresses 
of all health care providers who had treated him for the 
disabilities at issue since he was stationed in Vietnam and 
in Japan, as well as the approximate dates of treatment.  In 
November 1996, additional service medical records were 
obtained, including medical records regarding treatment 
during his service in the Vietnam War.  The pertinent records 
have been cited above.  

Additional outpatient treatment records were obtained by the 
RO.  They note treatment for several disabilities, including 
arthritis.  Significantly, no health care provider associates 
the arthritis with his active service.  

In August 1996, the veteran contacted the VA and advised the 
RO that he had no such records regarding treatment of 
disabilities while stationed in Vietnam and Japan.  At this 
time, no reference was made to medical records following his 
active service.  

In a December 1996 VA evaluation, the veteran reported that 
mortar shrapnel struck him in 1968.  The veteran stated that 
he had a left median nerve wound at the time of the injury.  
He reported bilateral shoulder and left knee pain that began 
after the shrapnel injuries.  Physical evaluation revealed 
that his left acromioclavicular joint was tender to 
palpation.  The veteran had a right lateral shoulder scar, a 
right posterior scapular scar, and a left inner bicep scar, 
which were all tender to the touch.  Light touch sensation 
was decreased over the left ulnar nerve distribution.  There 
was no swelling of the left knee or the shoulders.  No 
deformity or other impairment of the left knee or shoulders 
were noted.  X-ray studies of the left knee showed shrapnel 
fragments, all approximately less than five millimeters in 
diameter, in the soft tissue of the left knee.  Nevertheless, 
the examiner stated the knee and shoulder examinations, 
including X-ray studies, were otherwise within normal limits.  
It was indicated the veteran did have residuals of a left 
ulnar nerve injury, with decreased sensation in the ulnar 
nerve distribution.  

As noted above, in a March 1997 rating determination, the RO 
awarded the veteran increased compensation for his service-
connected disabilities.  The shrapnel wound to the left knee 
was reclassified as a shrapnel wound to the left thigh due to 
its location.  The veteran was awarded increased compensation 
for his shrapnel wounds due to the recent VA evaluation.

Additional VA evaluations were performed in order to 
determine the nature and extent of the veteran's 
disabilities.  In a July 1997 VA evaluation, the veteran 
reiterated his previous contentions.  Objective evaluations 
noted the numerous scars.  However, the examiner again failed 
to associate arthritis of the left knee, shoulders, or 
cervical spine, with the veteran's active service.  On 
physical evaluation, the examiner stated that the veteran had 
good function in all extremities.  The residuals of the soft 
tissue injuries were noted, with no evidence of joint or bone 
involvement.  The examiner stated that there was no sensory 
deficit detected in either upper or lower extremities, 
especially the left arm.  The examiner also stated that there 
was no reflex changes, muscle weakness, or sensory changes to 
suggest a neurological deficit in the left arm.  In the July 
1997 evaluation of the veteran's spine, he reported that he 
had no complaints of back pain at that time.  He also stated 
that he was unsure as to why he was being evaluated for his 
spine.  The examiner found no complaints of spine 
abnormalities.  

In August 1998, the RO, noting that the examination cited 
above did not answer all of the questions raised by the Board 
in March 1996, requested a medical opinion regarding the 
nature, extent, and etiology of the service-connected and 
claimed service-connected disabilities.  In February 1999, 
the VAMC contacted the RO, and indicated that they had 
rescheduled the veteran for an examination, but that he had 
failed to attend.  The reason for his failure to attend was 
not indicated.  

In February 1999, the RO directly contacted the veteran and 
noted that the VA had recently scheduled him for a physical 
evaluation relevant to his claims now on appeal.  The RO 
informed the veteran that they had been notified by the 
medical facility that he did not appear for the examination.  
The RO noted that these examinations were very important 
because they provide the VA with information vital to 
decisions regarding his claims.  The veteran was asked to 
supply an explanation as to why he failed to attend this 
examination.  The veteran was specifically advised that if 
the RO did not hear from him within 60 days, the VA would 
proceed with his appeal.  

In September 1999, the RO issued a Supplemental Statement of 
the Case and specifically cited to pertinent regulations 
regarding the consequences of the failure to report for a VA 
examination.  The veteran's representatives prepared written 
argument in March and April 2000.  Significantly, the 
representative did not provide a basis as to why the veteran 
failed to attend the independent medical evaluation scheduled 
in order to determine the etiology of the disabilities.  

II.  Entitlement to an Increased Evaluation for the Service-
Connected Disabilities.  

The determination regarding the claims for increased 
compensation of the service-connected disabilities based on 
the veteran's failure to attend a scheduled VA evaluation is 
clear.  Under 38 C.F.R. § 3.655 (1999), when a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  Accordingly, the Board will 
address the claims of service connection for a left knee 
disability, a bilateral shoulder disability, a disability to 
the left medial nerve, and arthritis of the cervical spine 
based on the evidence of record.  However, 38 C.F.R. § 3.655 
also states that when the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed or, as in this 
case, a claim for an increase, the claim shall be denied.  

Regarding the veteran's currently service-connected 
disabilities, the veteran was specifically notified of the 
pertinent regulation, 38 C.F.R. § 3.655, in the Supplemental 
Statement of the Case issued in September 1999.  
Significantly, the veteran has failed to indicate why he 
failed to attend the scheduled VA evaluation.  Further, based 
on the recent increases in the award of his service-connected 
disabilities, it is unclear if the veteran is in dispute with 
these current evaluations.  Notwithstanding, the regulations 
in this case are clear.  The veteran has failed to attend his 
scheduled evaluation.  No good cause for his failure to 
report is demonstrated.  Accordingly, the claims of 
entitlement to increased compensation for his service-
connected residuals of a shell fragment wound to the left 
upper arm, a shell fragment wound scar to the right upper 
arm, a shell fragment wound to the left thigh, a shell 
fragment wound scar to the left knee (now referred to as the 
left thigh), and entitlement to a compensable evaluation for 
the residuals of a skull fracture at the ethmoid air cell 
must be denied.  

While the veteran has undergone VA examinations for these 
disabilities since the Board remanded this case in March 
1996, as correctly noted by the RO, these evaluations do not 
provide sufficient medical evidence to answer those questions 
raised by the Board in March 1996.  These evaluations do not 
provide sufficient medical evidence to successfully evaluate 
these claims at this time.  Without such medical evidence, a 
successful evaluation of the service-connected disabilities 
is impossible.  Accordingly, as the veteran has been given 
notice of the pertinent regulations, the Board has no choice 
but to deny the claims for increased compensation of the 
service-connected disabilities.  

III.  Entitlement to Service Connection for a Left Knee 
Disability, a Bilateral Shoulder Disability, Entitlement to 
Service Connection for an Injury to the Left Medial Nerve, 
and Entitlement to Service Connection for Arthritis of the 
Cervical Spine.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Accordingly, the Board will address the 
veteran's service connection claims based on the evidence of 
record.  A remand of this case in light of the Court's 
decision in Stegal v. West, 11 Vet. App. 268 (1998) is not 
required.  Any deficiencies in the VA examinations required 
by the Board are the result of the veteran's failure to 
attend the additional examinations cited above.  Accordingly, 
the Board may proceed with the adjudication of the claims for 
service connection.  

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran 
appears to have been diagnosed with arthritis of the left 
knee and shoulders.  A left medial nerve disability appears 
also to be indicated, though this is not clear.  With regard 
to the claim of service connection for arthritis of the 
cervical spine, a review of the available medical evidence of 
record fails to indicate that the veteran has been diagnosed 
with arthritis of the cervical spine.  However, this is also 
unclear.  In this regard, the Board must point out that the 
reason the RO attempted to have the veteran reevaluated was 
to clarify these questions.  

With respect to the second prong of the Caluza analysis, a 
review of the medical records indicates that the veteran was 
severely injured in combat during his active service.  He has 
been service connected for residuals of multiple fragment 
wounds.  The service medical records contain absolutely no 
diagnosis of a left knee disability, a chronic bilateral 
shoulder disability, a cervical spine disability, or 
arthritis.  A left median nerve palsy, without artery 
involvement, was indicated.  However, subsequent medical 
records indicate that this condition was resolving.  While 
the Board can understand why the veteran believes there is a 
relationship between his injuries and the disabilities for 
which he has claimed service connection, he has provided 
absolutely no medical evidence indicating that these 
disabilities were present in service or are the result of his 
injuries.  

The veteran has provided some evidentiary assertions 
concerning the disabilities he relates to his active service.  
However, while the veteran is competent to describe the 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  In light of the 
veteran's combat during service, the Board will not use the 
second prong of the Caluza analysis to determine that his 
claims for service connection are not well grounded.  
However, with respect to the third prong of the Caluza 
analysis, nexus evidence, there is no competent medical 
evidence to associate the left knee disability, bilateral 
shoulder disability, an injury to the left medial nerve, or 
arthritis of the cervical spine with his active service at 
this time.  

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  While 
he is competent to describe symptoms perceptible to a lay 
party, he is not competent as a lay party to link those 
symptoms to a disability that itself is not perceptible to a 
lay party.  Internal disorders of the joints, nerve injuries 
and arthritis are not the type of injuries perceptible to a 
lay party.  Therefore, he cannot well ground his claims on 
the basis of continuity of symptomatology or chronicity.  
Savage, supra.  Significantly, there is no evidence to 
indicate that the veteran suffered from any disability 
associated with these conditions immediately following his 
active service in March 1969 and before he filed a claim for 
VA compensation many years later.  The RO specifically 
requested the veteran to provide medical evidence regarding 
treatment of these disabilities following his active service, 
with no results.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran has testified that he was told that 
arthritis was the result of an injury.  However, he has never 
indicated that a specifically identified health care provider 
has told him that his arthritis was caused by his service-
connected disability.  It appears clear that the veteran has 
received no supplemental information from any health care 
provider regarding this issue.  In any event, there is 
absolutely no indication that there is any evidence, which 
exists, that, if true, would make the veteran's claims for 
service connection plausible.  Accordingly, the claims are 
denied.  



ORDER

Entitlement to service connection for a left knee disability, 
to include arthritis, entitlement to service connection for a 
bilateral shoulder disability, to include arthritis, 
entitlement to service connection for an injury to the left 
medial nerve, and entitlement to service connection for a 
cervical spine disability are denied.  

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the left upper arm, Muscle Group V, a 
shell fragment wound scar to the right upper arm, a shell 
fragment wound scar to the right thigh, a shell fragment 
wound scar to the left knee or thigh, and entitlement to a 
compensable evaluation for the residuals of a skull fracture 
of the ethmoid air cell are denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

